EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ronni S. Jillions (Registration Number 31,979) on 25 April 2022.
The application has been amended as follows: this listing of claims will replace all prior versions, and listings, of claims in the application. Other claims remain same as previous version.

10. (Currently Amended) The system of claim [[5]] 1, wherein upon determining in accordance with updated information contained in the descriptors MetaPacket structure that the data packet should be forwarded from the smart NIC through an egress port which is other than ¢he an ingress port via which that data packet was received, forwarding the data packet to a driver which in turn forwards the data packet to an appropriate egress port.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments and arguments filed on 14 April 2022 have been fully considered and they are persuasive. The combination of elements recited in the claims as amended is not taught or suggested by the prior art either alone or in combination. 
In an updated search, Folsom et al. (US 2015/0249620) discloses “the PDM being configured to store the metapacket to the metapacket queue. The PSE may be further configured to retrieve at least a portion of the metapacket from the metapacket queue. The PDM may also include a descriptor queue, where the PDM stores the descriptor to the descriptor queue. The PEB may retrieve at least a portion of the descriptor from the descriptor queue” (¶ [0005]). However, it fails to teach, either alone or in combination, the combination of elements as recited in the claims. Thus, the claims are deemed allowable
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAE Y LEE/Primary Examiner, Art Unit 2466